Citation Nr: 0423751	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  01-04 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease.  

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for major depressive disorder.  

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for degenerative disc disease of the cervical 
spine and lumbar spine.  

4.  Entitlement to an initial compensable disability 
evaluation for sinusitis.  

5.  Entitlement to an initial compensable disability 
evaluation for acne rosacea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1973 to January 
1974 and from August 1987 to November 2000.  He also had 
unverified service in the South Carolina Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  (The appellant later relocated to an 
area served by the RO in St. Petersburg, Florida.)  In that 
determination, the RO inter alia granted service connection 
for major depressive disorder (assigned a 30 percent 
evaluation), for degenerative disc disease of the cervical 
spine and lumbar spine (assigned a 20 percent evaluation), 
and for medial meniscal tear of the left knee with 
degenerative joint disease, sinusitis, hypertension, and acne 
rosacea (each assigned noncompensable evaluations).  The RO 
also denied service connection for periodontal disease.  The 
appellant disagreed with the evaluations assigned and with 
the denial of service connection, and this appeal ensued.  

In August 2003, the appellant testified at a hearing before 
the undersigned Veterans Law Judge designated by the Chairman 
of the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  At this hearing, the appellant withdrew the claims 
for increased evaluations of service-connected hypertension 
and medial meniscus of the left knee with degenerative joint 
disease.  The issues for appellate review are therefore as 
stated on the title page of this decision.  

This case has been advanced on the docket.  See 38 C.F.R. 
§ 20.900(c) (2003).  

In his January 2001 statement expressing disagreement with 
the RO's actions in this case, the appellant alleged the 
service-connected disabilities rendered him unemployable.  
This informal claim for a total disability rating based upon 
individual unemployability (TDIU) has not been adjudicated 
and is referred to the RO for appropriate action.  

In this decision, the Board will address the claims seeking 
increased evaluations for major depressive disorder and 
sinusitis.  The remaining issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The appellant's major depressive disorder is manifested 
by occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, as shown 
by part time employment, depressed mood, mild anxiety, and 
some sleep impairment.  

2.  Sinusitis is not detected on x-ray, and occurs less than 
once per year.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for major depressive disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.125 to 4.130, Diagnostic Code 9434 (2003).  

2.  The criteria for a compensable evaluation for sinusitis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.97, Diagnostic Code 6514 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA made significant changes to the VA's duty to notify 
and to assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 
20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.  

The appellant's claims were received in August 2000, and 
there is no issue as to provision of a form or instructions 
for applying for the benefit.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2003).  The United 
States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi (Pelegrini II), No. 01-944, 
U.S. Vet. App. (June 24, 2004) (granting motion for 
reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)), held, in part, that 
a VCAA notice, as required by 38   U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
in December 2000, after the enactment of the VCAA on November 
9, 2000.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
II, No. 01-944, U.S. Vet. App., at 10; see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claims in August 2000, the RO 
sent him a December 2000 letter informing him of the December 
2000 rating decision.  Upon his disagreement, the RO sent him 
a February 2001 statement of the case listing the evidence 
considered, the legal criteria applicable, and the analysis 
of the claims, including identification of elements for which 
evidence was deficient.  In March and April 2002, the RO sent 
the appellant letters discussing the VCAA, upcoming 
examinations and hearings, the information and evidence 
needed from him, and the need for him to tell VA of pertinent 
information and evidence that is relevant to his claim.  
After receipt of additional evidence, the RO sent the 
appellant July 2002 and March 2003 supplemental statements of 
the case informing him of the evidence considered, the legal 
criteria applicable, and the analysis of the claims, 
including identification of elements for which evidence was 
deficient.  By letters in May and September 2003, the RO 
again reminded the appellant of the needed for information 
and evidence pertinent to the claims and of a scheduled 
hearing in October 2003 (a transcript of the video-conference 
hearing with the undersigned is of record).  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claims, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claims.  See 
Pelegrini II, No. 01-944, U.S. Vet. App., at 10.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  The evidence of record 
includes the appellant's application, the service medical 
records, VA clinical and treatment records, and other 
evidence and information submitted by the appellant.  The 
appellant has not identified any additional of information or 
evidence with regard to this claims.  There is no reasonable 
possibility further assistance might substantiate the claims.   
See 38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2003).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant underwent VA examinations in October 
2000 and in May 2002.  

On appellate review, there are no areas in which further 
development is needed.  

II.  Analysis

A.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  



B.  Major Depressive Disorder

As provided in a General Rating Formula for Mental Disorders, 
see 38 C.F.R. § 4.130 (2003), the criteria pursuant to 
Diagnostic Code 9434 for major depressive disorder provides 
for the following:  

30 percent:  Occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

See also 38 C.F.R. §§  4.125 to 4.129 (2003).  

VA psychiatric examination in October 2000 indicated the 
appellant used medications to control his depression and had 
been under psychiatric care since he was diagnosed with 
tinnitus in 1992.  At this time, he had been married for six 
years and had a grown son by a prior marriage.  He was 
casually dressed, alert and oriented, with good eye contact 
and depressed mood.  He affect was slightly constricted.  His 
thought process was coherent, and his thought content 
negative for suicidal or homicidal ideation.  He denied 
auditory or visual hallucinations.  Insight, judgment, and 
higher cognitive functions were intact.  Speech was normal.  
The assessment was major depressive disorder secondary to 
tinnitus.  The Global Assessment of Functioning (GAF) score 
was 60.  

In a January 2001 statement, the appellant's spouse reported 
the appellant's depression resulting from his inability to 
shut out tinnitus.  She noted the side effects of the 
medications used in treatment of the depression, and the loss 
to the appellant of his military career, which was a further 
depressing experience. 

In a statement received in January 2001, a private physician 
indicated the appellant had been a patient since 1999, and 
had a history of depression, anxiety, tinnitus, and insomnia 
since 1992.  The physician opined these episodes were severe 
enough to impair his judgment, making him unable to manage 
work and social relationships, and at times causing suicidal 
thoughts, memory impairment, and severely reduced functional 
ability.  

VA psychiatric examination in May 2002 indicated the 
appellant was well groomed, appeared depressed, and had a 
flat affect.  He maintained good eye contact, had no speech 
or thought abnormalities, and had no suicidal or homicidal 
ideation (though he harbored grudges).  He reported a history 
of one half-hearted suicide attempt.  Social judgment was 
good.  The diagnosis was major depressive disorder, 
recurrent; a GAF score of 60 was assigned.  This reflected 
mild to moderate symptoms of depression affecting the 
appellant's psychological well being and appearing to related 
back to his diagnosis of tinnitus, though other contributing 
factors included marital breakup, employment disappointments, 
and regrets about leaving the military.  The symptoms have 
some minor effect on social and occupational functioning.   

VA clinical records from January 2001 to February 2003 noted 
the appellant had a romantic relationship and worked part 
time, with the most recent depressive episode being in 
November 2001 after a divorce.  It was noted his mood was 
reasonably bright, though at times he appeared mildly 
depressed.  He used Klonopin for anxiety control.  The 
assessments included adjustment disorder and major depressive 
disorder.  There were findings of euthymic or anxious mood, 
appropriate or congruent affect, appropriate dress and 
appearance, logical thought processes, good eye contact, 
pleasant and cooperative manner, normal or clear speech, 
anxious mood, and fair insight and judgment.  The appellant 
denied hallucinations, delusions, or suicidal or homicidal 
ideation.  Throughout this period he consulted with VA 
psychological counselors.  In October 2001, the depression 
was described as severe.  The GAF scores were 60 in January 
2001, 60 in March 2001, 60 in April 2001, 48 in May 2001, 55 
in April 2002, 55 in August 2002, and 60 in October 2002.  

The appellant testified at a hearing in August 2003 that he 
was having difficulty working as a telephone service 
representative for a Federal agency because of the stress.  
He has reduced his work from full time to part time to reduce 
the stress.  He reported he has told psychiatric examiners he 
has not had suicidal or homicidal ideation, though in fact he 
has had both; he asserted he does not tell these examiners of 
these feeling because he thinks he may end up in a 
psychiatric hospital

The evidence described above clearly documents the 
appellant's continued difficulties with his depressive 
disorder.  However, the symptoms shown fail to satisfy the 
elements for the next higher evaluation of 50 percent 
disabling.  The appellant's speech was normal, and his 
memory, judgment, and abstract thinking unimpaired.  He 
reported no panic attacks and showed no difficulty in 
understanding complex commands.  His affect was described as 
slightly constricted in October 2000 and flat in May 2002, 
but otherwise was reported as appropriate.  There were 
disturbances of mood, described as mild, though no indication 
of lost motivation.  Nor were there indications of reduced 
reliability or productivity resulting in occupational and 
social impairment.  It was noted that the appellant had, in 
recent years, undergone a divorce, though in 2003 the 
appellant was in a close personal relationship and was 
continuing in part time employment.  There was also not 
deficiencies in work, school, family relations, judgment, 
thinking, mood, nor any indication of suicidal or homicidal 
ideation, obsessional rituals, illogical speech, impaired 
impulse control or grossly inappropriate behavior or danger 
to others, spatial disorientation, neglect of or inability to 
perform personal hygiene care, an inability to establish and 
maintain effective relationships, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  In the absence of such symptoms, the evidence does not 
support an evaluation in excess of 30 percent.  

The GAF scores found in the VA examinations and clinical 
records support this finding.  The VA psychiatric examination 
in October 2000 indicated a GAF score of 60.  The GAF scores 
found in the VA clinical records were 60 in January 2001, 60 
in March 2001, 60 in April 2001, 48 in May 2001, 55 in April 
2002, 55 in August 2002, and 60 in October 2002.  The VA 
psychiatric examination in May 2002 a GAF score of 60 was 
assigned.  The examiner in May 2002 indicated this score 
reflected mild to moderate symptoms of depression affecting 
the appellant's psychological well being and appearing to 
related back to his diagnosis of tinnitus, though other 
contributing factors included marital breakup, employment 
disappointments, and regrets about leaving the military.  The 
symptoms have some minor effect on social and occupational 
functioning.   

The GAF scale reflects "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS  32 (4th ed. 
1994) (hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  A GAF score is highly probative as it 
relates directly to the appellant's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).

Most of the scores noted above fall in the range of 51 to 60, 
which represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers."  
Id.  The symptoms annotated correspond with the moderate 
symptoms herein depicted, which suggest the presently 
assigned 30 percent evaluation.  One score, of 48 in May 
2001, is within the range of from 41 to 50, which corresponds 
to "[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  This 
apparently represents an anomaly, for the scores preceding 
May 2001 and those proceeding that date are indicative of 
moderate symptoms.  Thus, the score of 48 in May 2001 does 
not alter the support this evidence provides to the 
continuation of the presently assigned 30 percent evaluation.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against an evaluation in excess of 30 present for 
major depressive disorder.  



C.  Sinusitis

Sinusitis is evaluated using the criteria set forth at 
38 C.F.R. § 4.97, as follows:  

50 percent:  Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting 
after repeated surgeries.  

30 percent:  Three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

10 percent:  One or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

Noncompensable:  Detected by X-ray only.  

See 38 C.F.R. § 4.97 Diagnostic Code 6514 (2003) (an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician).  

Although the appellant has a history of sinusitis, there is 
nothing in the record to indicate current symptomatology that 
warrants a compensable evaluation.  VA general medical 
examination in October 2000 noted a history of sinusitis well 
documented in the service medical records and a mild deviated 
nasal septum, though no current diagnosis and no current 
symptoms of sinusitis.  VA spine examination in May 2002 
indicated a deviated nasal septum , sinusitis less than once 
per year, and an x-ray finding of normal sinuses.  The lack 
of any x-ray finding of sinusitis means that the 
symptomatology is less than that needed for even a 
noncompensable evaluation.  Moreover, even if a sinusitis 
episode were to be incapacitating, there is no indication of 
any incapacitating symptoms occur once or more a year.  The 
VA examination in May 2002 instead reported undefined 
episodes less than once per year.  Nor is there any 
indication of the need for prolonged antibiotic treatment.  
In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to a compensable evaluation for sinusitis.  


ORDER

An initial evaluation in excess of 30 percent for major 
depressive disorder is denied.  

An initial compensable evaluation for sinusitis is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), became effective on 
November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  It essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  

The appellant herein seeks an evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine 
and the lumbar spine.  The evaluation was assigned using the 
criteria of Diagnostic Code 5293 for intervertebral disc 
syndrome.  The rating criteria pertaining to intervertebral 
disc syndrome (IDS) were amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-49 (August 22, 2002).  
Similarly, the rating criteria for diseases and injuries of 
the spine were recently amended effective September 26, 2003.  
See 68 Fed. Reg. 54,454-58 (August 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004).  The VA examinations in October 2000 
and May 2002 did not contain clinical findings addressing the 
revised rating criteria, which includes both orthopedic and 
neurologic criteria.  The appellant should be afforded a VA 
orthopedic/neurologic examination for his lumbar disability 
to consider the new rating criteria.  On remand, the RO 
should consider all likely diagnostic codes for the 
appellant's lumbar disability, to include both the old (pre-
September 2002) and new rating criteria (September 2002 and 
September 2003).  The RO should also consider the application 
of separate evaluations of the cervical spine and the lumbar 
spine.  

With respect to the claim involving evaluation of acne 
rosacea, the appellant has not been afforded a VA examination 
specifically to address the severity of this disability.  VA 
general medical examinations were conducted in October 2000 
and May 2002, though neither addressed the rating criteria 
for this disability.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (eczema, in lieu of acne rosacea) (2003).  This claim is 
remanded for examination of the disability, to include 
specific discussion of the symptoms in relation to the rating 
criteria.  

With respect to the claim of service connection for 
periodontal disease, that will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  In rating this claim, each 
defective or missing tooth and each disease of the teeth or 
periodontal tissues are to be rated separately to determine 
if the condition was incurred or aggravated in line of duty 
during active service.  38 C.F.R. § 3.381 (2003).  A VA 
dental examination has not been conducted, and the claim is 
remanded for such an examination.  

The case is remanded and the appellant should be given the 
opportunity to submit additional evidence and argument.  The 
VA should assist the appellant in this matter prior to the 
Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In doing so, 
the RO should notify the appellant and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided that is necessary to 
substantiate the claims.  In particular, 
the RO must inform the claimant (1) about 
the information and evidence not of 
record that is necessary to establish 
higher evaluations for his service-
connected disabilities and the revised 
spine and IDS rating criteria; (2) about 
the information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.   
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  Arrange for VA orthopedic and 
neurologic examinations to determine the 
nature and severity of the degenerative 
disc disease involving the cervical spine 
and the lumbar spine.  The claims file 
must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examinations, and 
they should so indicate in their 
report(s).  

The examiner(s) should determine the 
range of motion.  If the range of 
motion studies demonstrate any 
limitation of motion, the examiner(s) 
should discuss whether the limitation 
may be objectively confirmed by 
findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.  The examiner(s) 
should specify any anatomical damage, 
and describe any functional loss, 
including the inability to perform 
normal working movements with normal 
excursion, strength, speed, 
coordination, and endurance.  The 
examiner(s) should specify any 
functional loss due to pain or 
weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of 
those symptoms.  In addition, the 
examiner(s) should provide an opinion 
as to the degree of any functional 
loss likely to result from a flare-up 
of symptoms or on extended use.  The 
examiner(s) also should indicate 
whether there is unfavorable 
ankylosis; favorable ankylosis; 
stiffness, pain (whether or not it 
radiates), or aching in the area of 
the spine affected by residuals of 
injury or disease; muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal 
contour such as scoliosis, reverse 
lordosis, or abnormal kyphosis; 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour.  The examiner(s) should 
identify the underlying pathologic 
process causing any low back pain.  

The examiner(s) should discuss the 
total duration of any incapacitating 
episodes (number of days) in the past 
12 months, as well as comment on any 
related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.  The findings and opinions 
should be set forth in a written 
report made part of the claims file.  

3.  Arrange for a VA skin examination to 
determine the severity of the acne 
rosacea.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examinations, and they should so indicate 
in their report.  The examiner should 
indicate whether there is ulceration or 
extensive exfoliation or crusting; 
systemic or nervous manifestations; 
exceptionally repugnancy; constant 
exudation or itching; extensive lesions; 
marked disfigurement; exfoliation, 
exudation or itching, if involving an 
exposed surface or extensive area; 
slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or 
small area.  The findings and opinions 
should be set forth in a written report 
made part of the claims file.  

4.  Arrange for a VA dental examination 
to determine the presence of periodontal 
disease.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examinations, and they should so indicate 
in their report.  The examiner should 
indicate each tooth for which tissues are 
affected by periodontal disease.  For 
each tissue so identified, the examiner 
should consult the service dental records 
and identify those current tissues 
affected with periodontal disease that 
were also so affected during service.  
The findings and opinions should be set 
forth in a written report made part of 
the claims file.  

5.  The RO should readjudicate the claims 
currently in appellate status.  With 
respect to the degenerative disc disease 
involving the cervical spine and the 
lumbar spine, the RO should consider 
whether to assign separate evaluations 
for the cervical spine and for the lumbar 
spine.  If any benefit sought is not 
granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



